Citation Nr: 0024816	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  99-09 569	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for labyrinthitis, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1951 to March 
1954.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision, in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio, denied the veteran's claim for a 
rating in excess of 30 percent for his service-connected 
labyrinthitis.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appeal. 

2.  The veteran's labyrinthitis, which has been noted as 
being inactive during the most recent VA examinations in 1997 
and 1999, has been rated at the maximum schedular evaluation 
available for this disorder.

3.  This case does not present such an unusual disability 
picture with factors such as marked interference with 
employment or frequent periods of hospitalization or 
outpatient care as to render impracticable the application of 
the regular schedular standards.


CONCLUSION OF LAW

The evidence does not satisfy criteria for a rating in excess 
of 30 percent for labyrinthitis.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.3, 4.7, 4.87, Diagnostic Code 
6204 (1998, 1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that his labyrinthitis has worsened and 
warrants a higher rating on an extra-schedular basis.  The 
veteran's claim for an increased rating for labyrinthitis is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, the "Court") has held 
that a mere allegation that a service-connected disability 
has increased in severity is sufficient to render a claim 
well grounded.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
The Board is also satisfied that all relevant facts needed to 
adjudicate a schedular evaluation of the veteran's disorder 
have been properly developed.  No further assistance to the 
veteran is required on that issue to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (1999).

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous.  See 38 C.F.R. §§ 4.20, 
4.27 (1999).  See also Lendenmann v. Principi, 3 Vet. App. 
345, 349-350 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 
629 (1992).

Evidence relevant to the current level of severity of the 
veteran's labyrinthitis includes the report of a VA audio-ear 
disease examination conducted in March 1997.  At that time, 
the veteran reported that he had experienced bilateral 
constant tinnitus ever since service, and began to experience 
occasional bouts of mostly motion-related seconds-lasting 
dizzy spells for the past 8 years.  He stated that this 
dizziness was relieved with medication by taking Dramamine on 
an as-needed basis.  He reported that his dizziness was often 
associated with nausea, but denied vomiting.  The examiner 
also noted an extreme sensitivity of the ear canal to the 
touch and to air or water pressure.  Following an 
examination, the examiner rendered relevant diagnoses of 
chronic bilateral post-traumatic constant tinnitus, and 
chronic positional-related dizziness of 8 years duration.

The veteran also underwent a VA audiological examination in 
November 1997.  Although this was primarily an examination to 
evaluate the veteran's hearing acuity, it is relevant in that 
it was noted that the veteran reported a history of episodic 
vertigo with nausea ever since service, which he stated 
occurred twice yearly.  He also reported that he suffered 
from bilateral constant, loud, high-pitched tinnitus, which 
became louder during the episodes of dizziness.  An addendum 
to this report, dated one month later, indicates that the 
veteran suffered from chronic recurrent labyrinthitis with no 
active disease at the time of the examination.

The veteran again underwent a VA ear disease examination in 
October 1998.  At that time, the veteran reported that he 
experienced dizziness or vertigo "once every two months," 
for periods of 30 to 45 minutes.  He indicated that he took 
Dramamine as needed, which helped clear up his vertigo.  He 
was asymptomatic at the time of the examination.  Following 
an essentially normal evaluation, the examiner diagnosed a 
history of dizziness or vertigo every two months, 
asymptomatic at the time of examination.
  
The veteran's labyrinthitis has been evaluated as 30 percent 
disabling under the former provisions of 38 C.F.R. § 4.87a, 
Diagnostic Code (DC) 6204, pursuant to which the severity of 
peripheral vestibular disorders was evaluated.  Pursuant to 
the rating criteria in effect at the time the veteran 
perfected his appeal, a 30 percent rating was warranted when 
such a disorder caused dizziness and occasional staggering.  
As a 30 percent rating was the highest rating contemplated 
under DC 6204, a higher rating under the former provisions of 
this code is not available.

Effective June 10, 1999, certain regulatory changes were made 
to the criteria for evaluating audiological disabilities, 
including peripheral vestibular disorders, as included in 38 
C.F.R. §§ 4.85-4.87 (1999).  See 64 Fed. Reg. 25202- 25210 
(1999).  Generally, when the laws or regulations change while 
a case is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 312-13 (1991).  But see Rhodan v. 
West, 12 Vet. App. 55, 57 (1998).  However, given that the 
newly-revised code 6204 also allows for no more than a 30 
percent rating for peripheral vestibular disorders, an 
evaluation under these new criteria could not result in a 
higher rating and is not required.

The Board has therefore also considered whether the veteran 
would be entitled to a higher rating under the provisions of 
other related codes.  In this regard, the Board has 
considered the former criteria of DC 6205, pursuant to which 
the severity of Meniere's syndrome (endolymphatic hydrops) 
was evaluated.  Under the provisions of this code in effect 
at the time the veteran perfected his appeal, a 30 percent 
rating was warranted for mild Meniere's syndrome, with aural 
vertigo and deafness.  A 60 percent rating was warranted for 
moderate Meniere's syndrome, with less frequent attacks, 
including cerebellar gait.  Finally, a 100 percent rating was 
warranted for severe Meniere's syndrome, with frequent and 
typical attacks, vertigo, deafness, and cerebellar gait.

A review of the evidence detailed above reveals that the 
veteran suffers from aural vertigo, occurring approximately 
once every two months.  The veteran has also been found to 
suffer from significant hearing loss, and examiners have 
recommended the use of hearing aids.  However, the veteran 
has never been found to suffer from cerebellar gait or 
deafness.  Therefore, the Board finds that the veteran's 
symptomatology does not meet the criteria for a 60 percent 
rating under the former provisions of DC 6205, and that a 
higher rating under this code is not warranted.
   
The Board has also considered whether the veteran is entitled 
to a higher evaluation under the revised provisions of DC 
6205.  Under the revised criteria, a 30 percent rating is 
warranted for Meniere's syndrome with hearing impairment with 
vertigo less than once a month, with or without tinnitus.  A 
60 percent rating is warranted for hearing impairment with 
attacks of vertigo and cerebellar gait occurring from one to 
four times a month, with or without tinnitus.  Finally, a 100 
percent rating is warranted for hearing impairment with 
attacks of vertigo and cerebellar gait occurring more than 
once weekly, with or without tinnitus.

The Board finds that the veteran's symptomatology quite 
closely corresponds to the level of severity contemplated by 
a 30 percent rating under DC 6205, particularly given that 
his attacks of vertigo occur less than once per month.  Once 
again, as the veteran has not been shown to suffer from 
cerebellar gait, and his attacks of vertigo do not occur as 
often as one to four times per month, a 60 percent rating is 
not warranted by the evidence.

The Board acknowledges that the veteran has been found to 
suffer from tinnitus.  However, as the maximum rating 
contemplated by DC 6260, under either the former or the 
revised criteria, is 10 percent, a rating under this code 
could not result in a higher rating and is not warranted.

For the foregoing reasons, the Board finds that a 30 percent 
rating is the appropriate schedular rating for the veteran's 
labyrinthitis.  This particular determination is based solely 
upon the provisions of the VA's Schedule for Rating 
Disabilities.  Acknowledging the veteran's request for an 
increased rating on an extra-schedular basis, however, the 
Board further finds that the nature of the veteran's 
labyrinthitis disorder is neither unusual nor exceptional in 
nature, and it has not been shown to markedly interfere with 
employment or require frequent inpatient care so as to render 
impractical the application of regular schedular standards.  
On the contrary, there is no evidence that the veteran has 
ever been hospitalized for his labyrinthitis since the time 
of the initial shell explosion injury in service in 1951.  
Furthermore, there is no evidence that the veteran's 
labyrinthitis has markedly interfered with his employment, 
particularly given that the veteran reported as recently as 
November 1997 that his episodes of vertigo occurred only 
twice per year (more recently reported as occurring 6 times 
per year), and lasted for only seconds or minutes in 
duration.  Hence, a grant of an increased evaluation under 38 
C.F.R. § 3.321(b)(1) is also not warranted.


ORDER

A rating in excess of 30 percent for labyrinthitis is denied.



		
	L. J. NOTTLE
	Acting Member, Board of Veterans' Appeals



 

